Motion by petitioner for a stay denied. Motion by petitioner to add the proceeding to the January 1963 Term Calendar and to dispense with printing granted; proceeding ordered on the calendar for Friday, January 11, 1963. The proceeding will be heard on the original papers (including the typed minutes) and on petitioner’s and respondent’s typewritten briefs (each of which shall set forth the decision and findings of the respondent). The petitioner and respondent are directed to file six copies of their respective briefs and to serve one copy on each other. The petitioner’s brief must be served and filed on or before January 7, 1963. Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.